   8:19-cv-00458-JFB-CRZ Doc # 21 Filed: 09/16/21 Page 1 of 1 - Page ID # 40




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

GREGORY L. KEATING,

                      Plaintiff,                                 8:19CV458

       vs.
                                                                   ORDER
UNION PACIFIC RAILROAD COMPANY,

                      Defendant.


       This matter comes before the Court on the plaintiff’s Notice of Dismissal without

Prejudice (Filing No. 20). The Court being advised in the premises finds that such an

Order is proper.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed without prejudice, with all parties to bear their own costs.



       Dated this 16th day of September, 2021.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
